Citation Nr: 1601400	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to an initial compensable rating for residuals of sciatica.

3.  Entitlement to an initial compensable rating for keloid scar, left upper arm (formerly listed as right upper arm, in error).

4.  Entitlement to an initial compensable rating for umbilicus keloid scar.

5.  Entitlement to an initial compensable rating for tension headaches. 

6.  Entitlement to an increased initial rating for service-connected right carpal tunnel syndrome, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased initial rating for service-connected left carpal tunnel syndrome, currently evaluated as 10 percent disabling. 

8.  Entitlement to an increased initial rating for service-connected polycystic ovary disease with hirsutism, currently evaluated as 10 percent disabling. 

9.  Entitlement to an increased initial rating for service-connected residuals of a fracture of the 1st metacarpal of the right foot, currently evaluated as 10 percent disabling. 

10.  Entitlement to an increased initial rating for service-connected chronic lumbar strain, currently evaluated as 10 percent disabling. 

11.  Entitlement to an increased initial rating for service-connected residuals of a left knee injury with arthritis, currently evaluated as 10 percent disabling. 

12.  Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD) with major depression and eating disorder, not otherwise specified (NOS), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to February 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented testimony before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.

In a December 2011 decision, the Board granted service connection for an ocular disorder, diagnosed as dry eye syndrome, and remanded the remaining claims for further development.

In a subsequent February 2013 rating decision, the RO granted service connection for seborrheic dermatitis with hirsuitism and comedonal acne (claimed as disease of the hair and hair follicles) and herpes (claimed as endocervix and curettage).  As the Veteran has not appealed either the rating or effective date assigned for these disabilities, the RO's decision represents a complete grant of her appeal as to these matters and they are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Notably, herpes is evaluated with the Veteran's service-connected polycystic ovary disease and the matter of an increased rating for polycystic ovary disease is addressed in the below remand.  

The February 2013 rating decision also assigned an increased 70 percent rating for PTSD from February 21, 2007, the date following the Veteran's separation from service.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that the appeal must be remanded for further development before a decision may be made on the merits.

Regarding the matter of service connection for a thoracic spine disorder, an April 2012 VA thoracolumbar spine examination report notes that the Veteran's "thoracic scoliosis is most likely a pre-existing condition and was incidentally discovered by imaging studies after one of her MVAs in 2005-2006."  The examiner also noted the Veteran's ongoing complaints of "chronic re-occurring" mid-back pain since service.  

The report of a May 2002 physical examination and medical history completed prior to enlistment noted no pertinent findings or defects of the thoracic spine.  Thus, the Veteran is presumed sound as to her thoracic spine.  Rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Further, congenital or developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

The April 2012 examination is inadequate because the examiner did not consider the appropriate clear and unmistakable standard to determine whether the scoliosis existed prior to service or indicate whether the Veteran's scoliosis is a congenital or development defect or disease.  A new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the matters of increased ratings for bilateral carpal tunnel syndrome, review of the record shows inconsistent findings as to the degree of the Veteran's bilateral upper extremity disabilities.  The April 2012 VA peripheral nerves examination report notes that the Veteran has "moderate" bilateral upper extremity pain, paresthesias and/or dysesthesias; however, the examiner also indicated that the Veteran had "mild" bilateral incomplete paralysis of the median nerve.  In light of this inconsistency, a neurological examination to resolve the medical ambiguity is necessary.

Review of the record shows that the Veteran filed a VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative on July 28, 2015, signaling a change in her representative to the Virginia Department of Veteran Services (VDVS).  The record does not reflect that her new representative has been given an opportunity to review the record and submit argument on her behalf (on VA Form 646, Statement of Accredited Representative in Appealed Case).  Rather, the record contains a July 28, 2015 Appellant's Post-Remand Brief from the Veteran's former representative, Disabled American Veterans (DAV), arguing in support of the Veteran's claims and waiving review of additional evidence/argument added to the record since "certification" of her appeal by the AOJ.  By appointing VDVS as her representative, the Veteran effectively revoked her appointment of DAV as her representative in the matters on appeal.  Accordingly, review of the remaining matters on appeal is deferred to afford the Veteran's representative, VDVS, an opportunity to review the record and submit argument on her behalf.  

Finally, since the claims file is being returned it should be updated to include all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment she has received for the claims on appeal and to provide authorizations for VA to obtain records of any such private treatment.  After securing any necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should be obtained.

2.  After completion of the foregoing, schedule the Veteran for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of her thoracic spine disability.  Her entire VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record (and noting the thoracic spine complaints in service and her lay accounts of continuing symptoms since), the examiner should provide opinions that respond to the following: 

(a)  Please identify (by medical diagnosis) any/each chronic thoracic spine disability found. 

(b)  Explain whether congenital anomalies resulting in scoliosis are a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.].

(c)  If scoliosis is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability. 

(d)  If scoliosis is a disease, does the evidence clearly and unmistakably show (obvious, manifest, and undebatable) that the Veteran's scoliosis pre-existed active service.

(e)  If the answer to (d) is yes, does the evidence clearly and unmistakably show that the preexisting scoliosis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(f) If the answer to either (d) or (e) is no, is it at least as likely as not that any currently diagnosed thoracic spine disability had its onset in service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and the findings of the April 2012 VA examination report.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After any applicable development is completed, schedule the Veteran for an appropriate VA examination to evaluate the status of her service-connected bilateral carpal tunnel syndrome.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner must reconcile the findings of "moderate" bilateral upper extremity pain, paresthesias and/or dysesthesias with the finding of "mild" bilateral incomplete paralysis of the median nerve.  The examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

4.  After conducting any additional development deemed necessary based on any additional evidence or argument received, the AOJ should readjudicate the claims, considering all the evidence of record.  If the decision remains unfavorable, the appellant and her representative should be provided with a Supplemental Statement of the Case and given an appropriate opportunity to respond, including by preparing a VA Form 646, or written argument in lieu thereof.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

